Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE SECOND QUARTER OF 2015 Second Quarter Highlights: ● Adjusted net loss was $147 million or $0.52 per share compared to net income of $432 million or $1.38 per share in the prior-year quarter; lower hydrocarbon prices reduced second quarter 2015 adjusted net income by approximately $740 million, after-tax ● Net loss was $567million compared to net income of $931 million in the second quarter of 2014 ● Oil and gas production increased to 391,000barrels of oil equivalent per day (boepd) compared to 319,000boepd in the second quarter of 2014 ● Oil and gas production in the Bakken was 119,000 boepd, up from 80,000 boepd in the year-ago quarter ● Announced sale of 50% interest in Bakken Midstream, resulting in $3 billion of cash proceeds ● Capital and exploratory expenditures totaled $1.1 billion in the second quarter down from $1.3 billion in the prior-year quarter ● Liza-1 well completed on the Stabroek Block, offshore Guyana; announced as a significant discovery by the operator NEW YORK, July 29, 2015, — Hess Corporation (NYSE: HES) today reported an adjusted net loss, which excludes items affecting comparability, of $147million or $0.52per common share, for the second quarter of 2015 compared with adjusted net income of $432million or $1.38per share in the second quarter of 2014.Lower realized selling prices reduced adjusted net income by approximately $740 million after-tax compared with the prior-year quarter.In addition, second quarter 2015 results benefitted from higher production, lower cash operating costs and reduced exploration expenses that were partially offset by higher depreciation, depletion, and amortization expense.On an unadjusted 1 basis, the Corporation reported a net loss of $567million for the second quarter of 2015, including a noncash goodwill impairment charge of $385 million, and net income of $931 million in the prior-year quarter. “We achieved strong operating performance in the quarter and delivered significant and immediate value to our shareholders with the sale of a 50 percent interest in our Bakken midstream assets,” Chief Executive Officer John Hess said. “We remain confident that our financial strength, resilient portfolio and proven operating capabilities position us well in the current low oil price environment as well as for a future price recovery.” After-tax income (loss) by major operating activity was as follows: Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ $ ) $ Bakken Midstream 32 7 59 (6 ) Corporate, Interest and Other ) Net income (loss) from continuing operations ) ) Discontinued operations ) Net income (loss) attributable to Hess Corporation $ ) $ $ ) $ Net income (loss) per share (diluted) $ ) $ $ ) $ Adjusted Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ $ ) $ Bakken Midstream 32 7 59 (6 ) Corporate, Interest and Other ) Adjusted net income (loss) from continuing operations ) ) Discontinued operations — 23 — 39 Adjusted net income (loss) attributable to Hess Corporation $ ) $ $ ) $ Adjusted net income (loss) per share (diluted) $ ) $ $ ) $ Weighted average number of shares (diluted) 2 Exploration and Production:
